
	
		III
		109th CONGRESS
		2d Session
		S. RES. 478
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 15, 2006
			Mr. Lautenberg submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the development of the
		  charge-coupled device.
	
	
		Whereas
			 charge-coupled device (commonly referred to as CCD) technology
			 revolutionized imaging equipment and has significantly affected society by
			 improving quality of life and the technological capabilities of everyday tools
			 and equipment;
		Whereas
			 the CCD is widely used in technology, including digital cameras, video
			 recorders, space-based telescopes, satellites, and medical imaging
			 devices;
		Whereas
			 Willard S. Boyle of Halifax, Nova Scotia, and George E. Smith of New Barnegat,
			 New Jersey, have advanced society through their development of the CCD while
			 working at the Murray Hill, New Jersey, Bell Labs site in 1969; and
		Whereas
			 Mr. Boyle and Mr. Smith have been awarded the 2006 Charles Stark Draper Prize
			 by the National Academy of Engineering and inducted into the Nation Inventors
			 Hall of Fame for their invention; Now, therefore, be it
		
	
		That the Senate commemorates the
			 development of the charge-coupled device.
		
